*6861. Gentlemen of the venire, you have been summoned to perform a very important duty. I know that very often the service is regarded as something disagreeable, something to be avoided, and no doubt that is sometimes true; but it is one of the duties of citizenship, and if you stop to think of your own business matters you will appreciate how important it is. When you have a difference with any man in regard to some business, it has to go to court. You wish that tried by a good jury, an impartial jury. You do not want people with nothing else to do. That is not the sort of men you would like to try your case. So you see from that simple illustration why it is we want good men. I might go further, and say that this venire is not made up of men that are just taken up on the street anywhere. There is a provision that the marshal may fill up juries, if we are ready for the-trial of a case, by going out and getting bystanders; but you alí are picked men. There are certain officials appointed by law to select jurors for each term, and those officers have acted and have selected you, and so you see, while it may be unpleasant in the way of taking you from your business to serve on the jury, it is in the nature of a compliment, because you have been picked out of the community for this purpose.
2. I appreciate at the last term some of the unpleasant part of the jurors’ service. On account of the crowded condition of the docket it was necessary to keep the jurors here for a good long time, I think, for five weeks, and the court wishes if possible to change that, and you may rely upon it, gentlemen, that the court will do all it can to facilitate you so far as making the two harmonious, your service here and your business elsewhere, are concerned. It cannot help taking you from your *687business for a certain length of time, but those from the country the court plans to excuse after three -weeks’ service, and it may be possible to do something of the same sort with some of you from town; but you are summoned for the term. The court cannot help that. The list of eligible jurors is not as large here, of course, as it would be in the States. At all events, the court can promise this. Mondays there will be no jury case; so when you leave at the end of the week you need not come back until Tuesday morning at 10 o’clock. That will give you of course Sunday and also Monday, and will enable you to keep in touch with your business. It may be that some days there will not be much to do, while other days there will be a great deal to do. Hobody can foresee as to this. Furthermore, no jury ease is set for Saturday, in the hope that we will finish Friday evening, so that you will really have from Friday evening until Tuesday morning. But I cannot promise this, because we may be engaged in the trial of a case on Friday which will hold over until Saturday; but we will not begin any case on Saturday. I think you will see, gentlemen, that I am doing the very best that I can to make jury service profitable to the court, and yet not onerous for you.
3. The law provides that certain parties are not liable or are exempt from service. Ho one has been summoned who is exempt, so far as known; but it may well be that there are some things that are known to you which are not known to the officers of the court. So you will be sworn on what is called your voir dire to give any reason why any of you should not serve, if there be such an instance. At the same time let me say this. The impression exists in some quarters perhaps that a Federal judge is omnipotent in regard to the jury, that he can excuse *688anybody that be wants to. That is not true at all. A Federal judge sits here bound by the same laws in all respects as you are, and his duties as a judge are as well defined as yours are as jurors. The law of Porto Pico is not absolutely binding on this court in regard to jury service. It furnishes, however, a very strong analogy, and the court wishes to follow it as far as it seems applicable. It was enacted for certain series of courts, mainly for criminal business. Your business for the present will not be criminal, so you see the two services are not exactly parallel, but the court wishes, in order to secure harmony of administration between the Federal and insular governments, to conform to the laws and customs of Porto Rico so far as possible.
4. The law in regard to excuses, what any of you must say if you come to me with any excuse now, is this: “A juror must not be excused by a court for slight or trivial cause, or for hardship or inconvenience to his business, but only when material injury or destruction to his property, or of property intrusted to him, is threatened, or when his own health, or the sickness or death of a member of his family, require his absence.” That is the law for the court, gentlemen, as well as for you, and I cannot excuse except under such conditions.
5. Persons who are incompetent to serve are those who cannot understand English, who are over sixty-five or under twenty-one years of age, or who have been convicted of malfeasance in office, or a felony, or any other high crime.
6. A person is exempt from liability to act as a juror if he be:
A judicial, civil or military officer of the United States or of Porto Pico.
*689A person holding a municipal office.
An attorney at law in practice.
A minister of the gospel, or a priest of any denomination, or an editor following his profession.
A teacher in a university, college, academy, or school.
A practising physician or druggist actually engaged in the business of dispensing medicines. And to this has been added dentists, by a recent act of the legislature.
An officer, keeper, or attendant of .a hospital, asylum, or other charitable institution.
Engaged in the performance of duty as officer or attendant of the penitentiary or jails.
An express agent, mail carrier, superintendent, employee, or operator, of a telegraph line doing a general telegraph business in Porto Rico.
An active member of the militia or insular police of Porto Rico.
A superintendent, engineer, or conductor on a railroad or electric railway.
Those are the officials who need not serve.
Have any of you, gentlemen, any excuse to offer why under these rules you should not serve as a juror during the present term?